Exhibit 10.2
 
EMPLOYMENT AGREEMENT


AGREEMENT effective January 1, 2014 between Glacier Bancorp, Inc., (“Company”),
Glacier Bank (“Bank”) and Ron J. Copher (“Executive”).




RECITALS


A.
Executive has served as Executive Vice President and Chief Financial Officer of
the Company and of its wholly owned Subsidiary Glacier Bank.



B.
The Company and the Bank desire Executive to continue his employment at the
Company and the Bank under the terms and conditions of this Agreement.



C.
Executive desires to continue his employment at the Company and the Bank under
the terms and conditions of this Agreement.





AGREEMENT


1.
Employment. The Company and the Bank agree to employ Executive and Executive
accepts employment by the Company and the Bank on the terms and conditions set
forth in this Agreement. Executive’s title will be Executive Vice President and
Chief Financial Officer of the Company and the Bank.



2.
Term. The term of this Agreement (“Term”) is one year, beginning on January 1,
2014.



3.
Duties. The Company and the Bank will employ Executive as their Executive Vice
President and Chief Financial Officer. Executive will faithfully and diligently
perform his assigned duties, which include but are not limited to the following:



 
(a)
Chief Financial Officer. The Executive shall have such duties and
responsibilities as assigned by the Company's President and Chief Executive
Officer, which shall be customary for Chief Financial Officers of comparable
publicly reporting companies.



 
(b)
Report to Board. Executive will report directly to the Company’s President and
Chief Executive Officer. The Company’s board of directors may, from time to
time, modify Executive’s title or add, delete, or modify Executive’s performance
responsibilities to accommodate management succession, as well as any other
management objectives of the Company. Executive will assume any additional
positions, duties and responsibilities as may reasonably be requested of him
with or without additional compensation, as appropriate and consistent with
Sections 3(a) and 3(b) of this Agreement.



 
1

--------------------------------------------------------------------------------

 
4.
Extent of Services. Executive will devote all of his working time, attention and
skill to the duties and responsibilities set forth in Section 3. To the extent
that such activities do not interfere with his duties under Section 3, Executive
may participate in other businesses as a passive investor, but (a) Executive may
not actively participate in the operation or management of those businesses, and
(b) Executive may not, without the Company’s prior written consent, make or
maintain any investment in a business with which the Company or its subsidiaries
has an existing competitive or commercial relationship.



5.
Salary. Executive will receive an annual salary of $327,786.00, to be paid in
accordance with the Company’s regular payroll schedule. Subsequent salary
increases are subject to the Company’s annual review of Executive’s compensation
and performance.



6.
Incentive Compensation. During the Term, the Company’s board of directors will
determine the amount of bonus to be paid by the Company to Executive for that
year, if any. In making this determination, the Company’s board of directors
will consider factors such as Executive’s performance of his duties and the
safety, soundness and profitability of the Company. Executive’s bonus, if any,
will reflect Executive’s contribution to the performance of the Company during
the year, also taking into account the nature and extent of incentive bonuses
paid to comparable senior officers at the Company. If a bonus is given, it will
be paid to Executive no later than February 28 of the year following the year in
which the bonus is earned by Executive.



7.
Income Deferral. Executive will be eligible to participate in any program
available to the Company’s senior management for income deferral, for the
purpose of deferring receipt of any or all of the compensation he may become
entitled to under this Agreement.



8.
Vacation and Benefits.



 
(a)
Vacation and Holidays. Executive will accrue up to 160 hours of paid vacation
each year, which accrual shall be at the rate of 6.16 hours per pay period, in
addition to all holidays observed by the Bank Division. Accrual of vacation time
shall be in accordance with the Company’s Employee Manual. Executive may carry
over, in the aggregate, up to 160 hours of unused vacation to a subsequent year;
provided, however, Executive may not accumulate in excess of 160 hours of paid
vacation at any given time (the "Cap").  Should  Executive’s accumulation of
paid vacation reach the Cap of 160 hours, Executive will no longer accrue
additional paid vacation until Executive uses some of Executive's accumulated
vacation time and Executive’s accumulated paid vacation balance drops below the
Cap.  . Each calendar year, Executive shall take at least five (5) consecutive
days of vacation.



 
(b)
Benefits. Executive will be entitled to participate in any group life insurance,
disability, medical, dental, health and accident insurance plans, profit sharing
and pension plans and in other employee fringe benefit programs the Company may

 
 
2

--------------------------------------------------------------------------------

 
 
 
have in effect from time to time for its similarly situated employees, in
accordance with and subject to any policies adopted by the Company’s board of
directors with respect to the plans or programs, including without limitation,
any incentive or employee stock option plan, deferred compensation plan, 401(k)
plan, and Supplemental Executive Retirement Plan (SERP). The Company through
this Agreement does not obligate itself to make any particular benefits
available to its employees.

 
 
(c)
Business Expenses. Subject to any limits under the Company policy or the rules
and regulations of the Internal Revenue Service, the Company will reimburse
Executive for ordinary and necessary expenses which are consistent with past
practice at the Company (including, without limitation, travel, entertainment,
and similar expenses) and which are incurred in performing and promoting the
Company’s business. Executive will present from time to time itemized accounts
of these expenses.  Reimbursement will be made as soon as practicable but no
later than the last day of the calendar year following the calendar year in
which the expenses were incurred.  The amount of expenses eligible for
reimbursement in one calendar year will not affect the amount of expenses
eligible for reimbursement in any other calendar year.



9.
Termination of Employment.



 
(a)
Termination by the Company for Cause. If the Company and the Bank terminate
Executive’s employment for Cause (defined below) before this Agreement
terminates, the Company will pay Executive, within 10 business days following
his termination of employment, or on the next regularly scheduled pay date,
whichever is earlier, the salary earned and expenses reimbursable under this
Agreement incurred through the date of his termination. Executive will have no
right to receive compensation or other benefits for any period after termination
under this Section 9(a).



 
(b)
Other Termination by the Company. If the Company and the Bank terminate
Executive’s employment without Cause before this Agreement terminates, or
Executive terminates his employment for Good Reason (defined below) before this
Agreement terminates, the Company will pay Executive a payment having a present
value equal to the compensation and other benefits he would have been entitled
to for the remainder of the Term if his employment had not terminated.  All
payments made pursuant to this Section 9(b) shall be completed no later than
March 15 of the calendar year following the calendar year in which Executive’s
employment terminates.



 
(c)
Death or Disability. This Agreement terminates (1) if Executive dies or (2) if
Executive is unable to perform his duties and obligations under this Agreement
for a period of 90 consecutive days as a result of a physical or mental
disability arising at any time during the Term of this Agreement, unless with
reasonable accommodation Executive could continue to perform his duties under
this Agreement and making these accommodations would not pose an undue hardship

 
 
3

--------------------------------------------------------------------------------

 

 
 
on the Company. If termination occurs under this Section 9(c), the Company shall
pay Executive or his estate, within 10 business days following his termination
of employment, all compensation and benefits earned and expenses reimbursable
through the date Executive’s employment terminated.  Neither Executive nor his
estate will have any right to receive compensation or other benefits for any
period after termination under this Section 9(c).


 
 
(d)
Termination Related to a Change in Control.  The following provisions shall
survive the expiration of the Term of this Agreement and the termination of
Executive’s employment.



 
(1)
Termination by Company. If the Company, or its successor in interest by merger,
or its transferee in the event of a purchase in an assumption transaction
terminates Executive’s employment without Cause, as defined in Section 9(g): (A)
within two (2) years following a Change in Control (as defined below); or (B)
before a Change in Control but on or after the date that any party either
announces or is required by law to announce any prospective Change in Control
transaction and a Change in Control occurs within six months after the
termination, then Company will provide Executive with the payment and benefits
described in Section 9(d)(3) below.



 
(2)
Termination by Executive. If Executive terminates Executive’s employment with
Good Reason, as defined in Section 9(h), within two (2 years following a Change
in Control, the Company will provide Executive with the payment and benefits
described in Section 9(d)(3) below.



 
(3)
Payments. If Section 9(d)(1)(A) or Section 9(d)(2) is triggered in accordance
with its terms, the Company will: (i) subject to Sections 9(e) and 9(j) below,
beginning within 30 days after Executive’s separation from service as defined by
Treasury Regulation § 1.409A-1(h) (“Separation from Service”), pay Executive in
24 substantially equal monthly installments in an overall amount equal to two
times the Executive’s annual salary (determined as of the day before the date
Executive’s employment was terminated) and (ii) maintain and provide for two
years following Executive’s termination, at no cost to Executive, the benefits
described in Section 8(b) to which Executive is entitled (determined as of the
day before the date of such termination); but if Executive’s participation in
any such benefit is thereafter barred or not feasible, or discontinued or
materially reduced, the Company will arrange to provide Executive with benefits
substantially similar to those benefits or reimburse Executive’s out-of-pocket
expenses of obtaining benefits of substantially similar type and value.  Subject
to Sections 9(e) and 9(j) below, if Section 9(d)(1)(B) is triggered in
accordance with its terms, beginning within 30 days after a Change in Control,
the Company will pay Executive in 24 substantially equal monthly installments in
an overall amount equal to two times the Executive’s annual salary (determined
on the day before the date Executive’s employment was terminated).



 
4

--------------------------------------------------------------------------------

 
 
(e)
Limitations on Payments Related to Change in Control. The following apply
notwithstanding any other provision of this Agreement:



 
(1)
the total of the payments and benefits described in Section 9(d)(3) will be less
than the amount that would cause them to be a “parachute payment” within the
meaning of Section 280G(b)(2)(A) of the Internal Revenue Code;



 
(2)
the payment and benefits described in Section 9(d)(3) will be reduced by any
compensation (in the form of cash or other benefits) received by Executive from
the Company or its successor after the Change in Control and/or after
Executive’s termination of employment; and



 
(3)
Executive’s right to receive the payments and benefits described in Section
9(d)(3) terminates (i) immediately if before the Change in Control transaction
closes, Executive terminates his employment without Good Reason, or the Company
terminates Executive’s employment for Cause, or (ii) two years after a Change of
Control occurs.



 
(f)
Return of Company and Bank Property. If and when Executive ceases, for any
reason, to be employed by the Company, Executive must return to the Company all
keys, pass cards, identification cards, cell phones, blackberries or other smart
phones, tablets, electronic storage devices, company credit cards  and any other
property of the Company and the Bank. At the same time, Executive also must
return to the Company and the Bank all originals and copies (whether in
memoranda, designs, devices, electronic storage devices, tapes, manuals, and
specifications) which constitute proprietary or confidential information or
material of the Company or its subsidiaries. The obligations in this paragraph
include the return of documents and other materials which may be in his desk at
work, in his car, in place of residence, or in any other location under his
control.



 
(g)
Cause. “Cause” means any one or more of the following:

 
 
(1)
Willful misfeasance or gross negligence in the performance of Executive’s
duties;

 
 
(2)
Conviction of a crime in connection with his duties, conviction of a felony or
conviction of a crime of fraud or dishonesty;



 
(3)
Conduct demonstrably and significantly harmful to the Company, as reasonably
determined on the advice of legal counsel of the Company’s board of directors;



 
5

--------------------------------------------------------------------------------

 
 
(4)
Death or permanent disability, for purposes of this section permanent disability
means a physical or mental impairment which renders Executive incapable of
substantially performing the duties required under this Agreement, and which is
expected to continue rendering Executive so incapable for the reasonably
foreseeable future;



 
(5)
Any other legitimate business reason as determined by the Company’s board of
directors.



 
(h)
Good Reason. Executive terminates employment for “Good Reason” if all four of
the following criteria are satisfied:



 
(1)
Any one or more of the following conditions (each a “Condition”) arises without
Executive’s consent:

 
 
 
(A)    The material reduction of Executive’s salary, unless the reduction is
generally applicable to substantially all Company employees (or employees of a
successor or controlling entity of the Company) formerly benefited;

 
 
 
(B)    The material diminution in Executive’s authority or duties as they exist
on the date of this Agreement;


 
 
(C)    The material breach of this Agreement by the Company; or


 
 
(D)    A material relocation or transfer of Executive’s principal place of
employment to a location outside Flathead County, Montana; and

 
 
(2)
Executive gives notice to the Company of the Condition within 90 days of the
initial existence of the Condition;



 
(3)
The Company fails to reasonably remedy the Condition within 30 days following
receipt of the notice described in paragraph (2) above; and



 
(4)
Executive terminates employment within 180 days following the initial existence
of the Condition.



 
(i)
Change in Control. “Change in Control” means a change “in the ownership or
effective control” or “in the ownership of a substantial portion of the assets”
of the Company, within the meaning of Treas Reg. § 1.409A-3(i)(5).



 
(j)
Section 409A Compliance. Notwithstanding anything in this Agreement to the
contrary, if any amounts that become due under this Agreement on account of the
termination of Executive’s employment constitute “nonqualified deferred
compensation” within the meaning of Code Section 409A, payment of such amounts
shall not commence until Executive incurs a Separation from Service (as defined
in Section 9(d)(3)).  If, at the time of Executive’s Separation from Service

 
 
6

--------------------------------------------------------------------------------

 

 
 
under this Agreement, Executive is a “specified employee” (under Internal
Revenue Code Section 409A), any amount that constitutes “nonqualified deferred
compensation” within the meaning of Code Section 409A that becomes payable to
Executive on account of Executive’s Separation from Service (including any
amounts payable pursuant to the preceding sentence) will not be paid until after
the end of the sixth calendar month beginning after Executive’s Separation from
Service (the “409A Suspension Period”). Within 14 calendar days after the end of
the 409A Suspension Period, Executive shall be paid a lump sum payment in cash
equal to any payments delayed because of the preceding sentence, together with
interest on them for the period of delay at a rate not less than the average
prime interest rate published in the Wall Street Journal on any day chosen by
the Company during that period. Thereafter, Executive shall receive any
remaining payments as if there had not been an earlier delay.

 
10.
Confidentiality. Executive will not, during the Term of this Agreement and for a
period of two years after Executive’s employment with the Bank or Company has
terminated, use for his own purposes or disclose to any other person or entity
any confidential business information concerning the Bank or Company or their
business operations, unless (1) the Bank or Company consents to the use or
disclosure of confidential information; (2) the use or disclosure is consistent
with Executive’s duties under this Agreement, or (3) disclosure is required by
law or court order. For purposes of this Agreement, confidential business
information includes, without limitation, trade secrets (as defined under the
Montana Uniform Trade Secrets Act, Montana Code § 30-14-402), various
confidential information on investment management practices, marketing plans,
pricing structure and technology of either the Bank or Company. Executive will
also treat the terms of this Agreement as confidential business information.



11.
Noncompetition. During the Term and the terms of any extensions or renewals of
this Agreement and for a period of two years after Executive’s employment with
the Bank or Company has terminated, Executive will not, directly or indirectly,
as a shareholder, director, officer, employee, proprietor, partner, member,
agent, consultant, lessor, creditor or otherwise



 
(a)
provide management, supervisory or other similar services to any person or
entity conducting a banking or lending business in counties in which the Bank or
Company or a subsidiary of Company had a branch or office during the term of
this Agreement;



 
(b)
persuade or entice, or attempt to persuade or entice any employee of the Bank,
Company or a subsidiary of Company to terminate his/her employment with the
Bank, Company or a subsidiary of the Company;



 
(c)
persuade or entice or attempt to persuade or entice any person or entity with
whom Executive had pre-termination communications to change, terminate, cancel,
rescind or revoke its banking or contractual relationships with the Bank,
Company or a subsidiary of Company.



 
7

--------------------------------------------------------------------------------

 
12.
Enforcement.



 
(a)
The Company, Bank and Executive stipulate that, in light of all of the facts and
circumstances of the relationship between Executive and the Company and Bank,
the agreements referred to in Sections 10 and 11 (including without limitation
their scope, duration and geographic extent) are fair and reasonably necessary
for the protection of the Company's and Bank’s confidential information,
goodwill and other protectable interests. If a court of competent jurisdiction
should decline to enforce any of those covenants and agreements, Executive, the
Company and Bank request the court to reform these provisions to restrict
Executive’s use of confidential information and Executive’s ability to compete
with the Company or Bank to the maximum extent, in time, scope of activities and
geography, the court finds enforceable.



 
(b)
Executive acknowledges the Bank and Company will suffer immediate and
irreparable harm that will not be compensable by damages alone if Executive
repudiates or breaches any of the provisions of Sections 10 or 11 or threatens
or attempts to do so. For this reason, under these circumstances, the Company or
Bank, in addition to and without limitation of any other rights, remedies or
damages available to it at law or in equity, will be entitled to obtain
temporary, preliminary and permanent injunctions in order to prevent or restrain
the breach, and neither the Company nor the Bank will be required to post a bond
as a condition for the granting of this relief.



13.
Covenants. Executive specifically acknowledges the receipt of adequate
consideration for the covenants contained in Sections 10 and 11 and that the
Company and the Bank are entitled to require him to comply with these Sections.
These Sections will survive termination of this Agreement. Executive represents
that if his employment is terminated, whether voluntarily or involuntarily,
Executive has experience and capabilities sufficient to enable Executive to
obtain employment in areas which do not violate this Agreement and that the
Company’s enforcement of a remedy by way of injunction will not prevent
Executive from earning a livelihood.



14.
Jury Waiver.  THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE AND UNDERSTAND THAT
ARTICLE II, SECTION 26 OF THE MONTANA CONSTITUTION PROVIDES THE RIGHT TO A TRIAL
BY JURY.  THE PARTIES FURTHER ACKNOWLEDGE AND UNDERSTAND THAT BY WAIVING THEIR
RIGHT TO A TRIAL BY JURY ANY LITIGATION SUBJECT TO THIS JURY WAIVER WILL BE
DECIDED SOLELY BY THE JUDGE ASSIGNED TO THE CASE.  BEING FULLY AWARE OF THEIR
CONSTITUTIONAL RIGHT TO A TRIAL BY JURY, THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN)
OR ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE
RIGHTS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO
RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).



 
8

--------------------------------------------------------------------------------

 
15.
Miscellaneous Provisions.



 
(a)
Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties concerning its subject matter and supersedes all
prior agreements, correspondence, representations, or understandings between the
parties relating to its subject matter.



 
(b)
Binding Effect. This Agreement will bind and inure to the benefit of the Company
and its subsidiaries and their successors and assigns.  Subject to the
limitation on assignment set forth in Section 15(e), this Agreement will bind
and inure to the benefit of Executive and Executive’s heirs, legal
representatives, successors and assigns.



 
(c)
Litigation Expenses. In the event of any dispute or legal or equitable action
arising from this Agreement, the prevailing party shall be entitled to all of
its out-of-pocket expenses and costs including, without limitation, reasonable
attorneys’ fees and costs.



 
(d)
Waiver. The failure of any party to insist upon strict performance of any of the
terms and provisions of this Agreement shall not be construed as a waiver or
relinquishment of any such terms or conditions or of any other term or condition
and the same shall be and remain in full force and effect.  Any waiver by a
party of its rights under this Agreement must be written and signed by the party
waiving its rights. A party’s waiver of the other party’s breach of any
provision of this Agreement will not operate as a waiver of any other breach by
the breaching party.



 
(e)
Assignment. The services to be rendered by Executive under this Agreement are
unique and personal. Accordingly, Executive may not assign any of his rights or
duties under this Agreement.  Any such assignment or attempted assignment shall
be void.



 
(f)
Amendment. This Agreement may be modified only through a written instrument
signed by both parties.



 
(g)
Severability. The provisions of this Agreement are severable. The invalidity of
any provision will not affect the validity of other provisions of this
Agreement.



 
(h)
Governing Law and Venue. This Agreement will be governed by and construed in
accordance with Montana law, except to the extent that certain regulatory
matters may be governed by federal law. The parties must bring any legal
proceeding arising out of this Agreement in Flathead County, Montana.



 
9

--------------------------------------------------------------------------------

 
 
(i)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which taken together will
constitute one and the same instrument.



 
(j)
Attorney Representation.  Executive is aware that in any contract, including
this Agreement, the interests of the parties may conflict and that there may be
issues upon which only an attorney is qualified to advise.  Executive
acknowledges that Executive was free to and was encouraged to retain an attorney
to thoroughly discuss all aspects of this Agreement.   Executive further
acknowledges that Executive had an opportunity to read and review this Agreement
and that Executive is knowingly, voluntarily and of Executive’s own free will
entering into this Agreement.





Signed this 2nd day of January, 2014.


GLACIER BANCORP, INC.
 /s/ Michael J. Blodnick, President/CEO


Attest:
/s/ LeeAnn Wardinsky, Secretary


EXECUTIVE
  /s/ Ron J. Copher



10



--------------------------------------------------------------------------------
